Citation Nr: 1725482	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right thumb disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for bladder cancer, to include as due to exposure to radiation and other carcinogens.  

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In addition to the issues set forth above, the Veteran also appealed the RO's denial of his service connection claims for a left index finger and a right leg disorder, also adjudicated in the January 2009 rating decision.  However, the RO granted service connection for these two disabilities in an October 2016 rating decision, thereby extinguishing the related appeals.  

The Board notes that, during the pendency of this appeal, the Veteran initiated, but did not perfect, appeals of his claims seeking an increased rating for his chronic prostatitis and service connection for benign prostate hypertrophy.  As no action on the part of VA or the Veteran indicates that either party believes that these issues remain in appellate status, the Board concludes that it does not have jurisdiction over these claims.  

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of these proceedings has been associated with the record.  

This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.   Historically, the case has formerly consisted of paper claims files, and the record reflects that when the management of the Veteran's claims file was transferred from the Washington D.C. RO to the Roanoke RO sometime between April and September 2008, portions of the claims file were misplaced and could not be located.  Accordingly, the RO "rebuilt" the claims file from available duplicate data and requested that the Veteran provided any potentially missing relevant documents.  Thereafter, the Veteran claims file was converted into an entirely electronic record.  

As further development is required, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's service connection claim for a left shoulder disorder, treatment for left shoulder complaints is documented in a September 1978 service treatment record, and a 2013 VA left shoulder x-ray reflects evidence of degenerative changes.  However, the Veteran has not yet been afforded a VA examination with a medical opinion addressing the potential relationship between such in-service complaints and his current disability.  Accordingly, the Veteran must be afforded such on remand.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claims for right thumb and bilateral knee disorders, he was afforded thumb and knee VA examinations in September 2016 as he had documented in-service bilateral knee and right thumb treatment.  However, the Board finds that the medical opinions rendered in connection with such examinations are legally insufficient as they fail to consider all of the Veteran's in-service treatment for these claimed disorders, fail to adequately consider the Veteran's reports of continuity of symptoms since service, and fail to address whether such disorders are secondary to the Veteran's service-connected bilateral wrist and right leg disabilities.  Accordingly, new medical opinions addressing such matters must be obtained.  

With regard to the Veteran's service connection claim for bladder cancer, the record reveals that the RO focused its analysis on a theory that the Veteran's bladder cancer resulted from claimed in-service exposure to ionizing radiation, and after a research request failed to reveal any service records documenting such exposure, the RO denied the Veteran's claim.  However, the Veteran reported exposure to other carcinogens, such as formaldehyde and benzene, when performing his in-service duties as a draftsman.  Further, the Veteran's service treatment records reflect that he underwent 21 Cobalt radiation treatments from May to June 1963 for a cheek hemangioma, and was medically cleared in September 1970 for duties involving exposure to ionizing radiation.  Accordingly, VA must obtain a new VA examination in which the Veteran clarifies his carcinogenic exposure (including his smoking history, as the record contains contradictory tobacco use reports and a VA medical opinion indicates that smoking is the highest risk factor for bladder cancer), as well as a medical opinion regarding the potential relationship between the Veteran's in-service carcinogen exposure and his post-service development of bladder cancer.  Further, as the Veteran is service-connected for chronic prostatitis, which can result in voiding dysfunction, and as the residuals of bladder cancer can also result in a voiding dysfunction, an opinion as to whether the Veteran's bladder cancer residuals are caused or aggravated by his service-connected chronic prostatitis must also be obtained.  

With regard to the Veteran's service connection claim for type II diabetes mellitus, he has a current diagnosis of such disorder, and contends he developed the disease based on his exposure to herbicides while serving aboard the U.S.S. Klondike and being tasked to tug boats to load and unload barrels of what he believes was Agent Orange.  As corroborative research regarding the Veteran's assertion regarding this in-service herbicide exposure has not yet been requested, the claim must be remanded to that end.   

Further, as the Veteran receives ongoing VA treatment records for the disorders on appeal, his recent, outstanding VA treatment records must also be obtained.  Finally, he should also be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Finally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claims of entitlement to service connection for right thumb and bilateral knee disorders, and bladder cancer.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for right thumb and bilateral knee disorders as secondary to his service-connected bilateral wrist and right leg disabilities and for bladder cancer as secondary to chronic prostatitis.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include the Veteran's VA treatment records created from October 2016 to the present. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Submit a request to the appropriate repository of service records to determine whether the Veteran was indeed exposed to ionizing radiation while serving aboard the U.S.S. L. S. Spear in September 1970 (when he was medically cleared for such exposure) or thereafter.   

4.  Submit a request to the appropriate repository of service records to determine whether the barrels unloaded in the Philippines and Taiwan by the Veteran while serving aboard the U.S.S. Klondike (the Veteran served on this vessel from 1966 and 1967) did indeed contain Agent Orange.  

5.  After all outstanding records have been associated with the record, schedule the Veteran to undergo a VA orthopedic examination  to determine the nature and etiology of the Veteran's current left shoulder, right thumb, and bilateral knee disorders.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  

After conducting relevant clinical examinations of the Veteran's left shoulder, right thumb, and both knees; eliciting a history of the Veteran's in-service and post-service related impairments; and reviewing the Veteran's claims file; the examiner is requested to state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's left shoulder, right thumb, and bilateral knee disorders are directly etiologically related to service, or caused or aggravated by his service-connected bilateral wrist and/or right leg disabilities.  

When determining whether the Veteran's left shoulder, right thumb, and bilateral knee disorders are directly related to service, the examiner is asked to consider and comment on the clinical significance of the following evidence:

* In January 1964, the Veteran received treatment for swelling tenderness of the right anterior mild tibial musculature;
* In April 1966, the Veteran received treatment for a herniated muscle of right interior tibia, noted to have been repaired in 1963;
* In May 1967, the Veteran received treatment for a right thumb injury that he incurred six weeks prior;
* In November 1968, the Veteran received treatment for left knee pain and swelling and received a diagnosis of left knee pre-patellar bursitis; 
* In November 1979, the Veteran received treatment for left knee pain and was diagnosed with a left knee muscle sprain; and 
* The Veteran competently reports experiencing left shoulder, right thumb, and bilateral knee pain since service.  

When determining whether the Veteran's right thumb or bilateral knee disabilities are aggravated by his service-connected right wrist and right leg disabilities, respectively, the examiner is advised that the term "aggravation" is legally defined as an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  If aggravation is found, please identify the baseline level of severity  prior to the superimposed aggravation, to the extent possible.  

The examiner should provide a rationale for all opinions expressed.  

6.  After all outstanding records have been associated with the record, schedule the Veteran to undergo a relevant VA examination  to determine the nature and etiology of his bladder cancer.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  

After conducting a relevant clinical examination; eliciting a history of the Veteran's in-service and post-service carcinogenic exposure (to include clarification of the Veteran's history of tobacco use); and reviewing the Veteran's claims file; the examiner is requested to state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bladder cancer is related to his in-service carcinogen exposure, or caused or aggravated by his service-connected prostatitis.  

With regard to the Veteran's tobacco use, the examiner is asked to reconcile an August 1983 service treatment record reflecting the Veteran's twelve year smoking history with his subsequent post-service reports of never having used tobacco.  

When determining whether the Veteran's development of bladder cancer is related to service, the examiner is asked to consider and comment on the Veteran's reports of exposure to benzene and formaldehyde when performing his duties as a Naval draftsman; the Veteran's 21 Cobalt radiation treatments in 1963 for a left cheek hemangioma; and any exposure to ionizing radiation while the Veteran was serving aboard the U.S.S. L.Y. Spear, as determined by research requests submitted by the RO.  

When determining whether the Veteran's bladder cancer is aggravated by his service-connected chronic prostatitis, the examiner is advised that the term "aggravation" is legally defined as an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  If aggravation is found, please identify the baseline level of severity  prior to the superimposed aggravation, to the extent possible.  

The examiner should provide a rationale for all opinions expressed.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


